Name: Commission Regulation (EEC) No 2053/85 of 24 July 1985 concerning the stopping of fishing for anglerfish by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 85 Official Journal of the European Communities No L 193/29 COMMISSION REGULATION (EEC) No 2053/85 of 24 July 1985 concerning the stopping of fishing for anglerfish by vessels flying the flag of the Netherlands zone), VI and VII have been reduced by an exchange of quotas ; whereas the quotas are now deemed to be exhausted ; whereas it is therefore necessary to prohibit fishing for these stocks, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984 fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 800/85 (4), provides for anglerfish quotas for 1985 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas the quotas allocated to the Netherlands for anglerfish in the waters of ICES divisions V b (EC HAS ADOPTED THIS REGULATION : Article 1 The quotas of anglerfish in the waters of ICES divi ­ sions V b (EC zone), VI and VII allocated to the Netherlands for 1985 are deemed to be exhausted. Fishing for anglerfish in the waters of ICES divisions V b (EC zone), VI and VII, by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the tran ­ shipment and the landing of such stock captured by the abovementioned vessels after the date of applica ­ tion of this Regulation . Article 2 This Regulation shall enter into force the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7 . 1982, p. 1 . (2) OJ No L 169, 28 . 6 . 1983, p. 14. (3) OJ No L 1 , 1 . 1 . 1985, p. 1 . (4) OJ No L 89, 29 . 3 . 1985, p. 4.